UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4361


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN W. STINSON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District   of   West   Virginia,  at  Charleston.   John   T.
Copenhaver, Jr., District Judge. (2:07-cr-00167-1)


Submitted:    October 10, 2008              Decided:   October 24, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Lex A. Coleman,
Assistant Federal Public Defender, Jonathan D. Byrne, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for
Appellant.   Charles T. Miller, United States Attorney, Lisa G.
Johnston, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John W. Stinson, Jr., pled guilty to possession of a

firearm    by   a   convicted     felon       in     violation     of     18    U.S.C.

'' 922(g)(1), 924(a)(2) (2000).              In his plea agreement, Stinson

reserved the right to challenge the denial of his motion to

suppress evidence.         We have carefully considered the arguments

of counsel and the evidence presented to the district court, and

we   conclude   that   the    district       court   did   not    clearly       err   in

finding that Stinson lacked a reasonable expectation of privacy

in the residence of his girlfriend and that Stinson was not in

custody at the time he made his admissions of ownership of the

gun, and therefore the statements were not taken in violation of

his Fifth Amendment rights.            United States v. Rusher, 966 F.2d

868, 873 (4th Cir. 1992) (providing standard of review); see

Miranda v. Arizona, 384 U.S. 436 (1966).                   We affirm the denial

of   the   motion   to     suppress,     and       therefore     affirm    Stinson=s

conviction for the reasons stated by the district court.                              We

dispense    with    oral     argument     because      the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2